DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claims 1 and 2, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a protective member forming apparatus  as instantly claimed is that while the prior arts Kubo (JP 2016/167546 – of record), which is regarded as being the prior arts closest to subject- matter of the claim, teaches protective member forming apparatus (see Fig.1) comprises a stage (1) mounting a sheet (2), a holding unit (holding part (1)) adapted to be moved to a position opposed to the stage for holding a wafer (W);a resin supply unit (nozzle (3)) supplying a resin (40) to the upper surface of the sheet (2) placed on the stage wherein the resin is supplied to the upper surface of the sheet placed on the stage by the resin supply unit (3) (see Figs. 1-2), and the first surface of the wafer held by the holding unit is pressed through the resin against the sheet, thereby spreading the resin to form the protective member (41) on the first surface of the wafer (see Figs.1-4, Abstract).
Kubo fails to teach the stage having a frame and a chuck table supported to the frame so as to be surrounded by the frame, the frame having a plurality of air supply holes opening to an upper surface of the frame and connected to an air source; the air source is controlled by the control unit to supply air from the air supply holes in a condition where the sheet pressing pad is in contact with the central portion of the sheet.
Kuwana (JP 2012/143723) teaches a resin coating apparatus (1) where a liquid resin (L) supplied to the upper surface of a stage (602) is pressed from above by a work (W) held on a pressing surface (634) in a pressing part (604) to spread the liquid resin (L) over the under surface of the work (W) (see Abstract; Figs. 1-6); however, Kuwana fails to cure the deficiency of the prior art as discussed above.
Therefore, claims 1 and 3 is deemed novel and non-obvious over the prior art of record.
Regarding claim 2, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743